—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Nassau County (Brandveen, J.), dated November 19, 1999, which granted the motion of the defendants Alejandro Roman and Jose Roman to dismiss the complaint insofar as asserted against them pursuant to CPLR 3211 (a) (8).
Ordered that the order is affirmed, with costs.
The plaintiffs sole contention on appeal is that the Supreme Court erred in failing to grant her an extension of time to serve the respondents in the interest of justice pursuant to CPLR 306-b. However, her argument, raised for the first time on appeal, is' unpreserved for appellate review (see, Fleet Bank v Powerhouse Trading Corp., 267 AD2d 276, 277; Dufficy v Wharf Bar & Grill, 217 AD2d 646), and we decline to reach it in the exercise of our interest of justice jurisdiction. Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.